                                               United States Bankruptcy Court
                                               Western District of New York
In re:                                                                                                     Case No. 19-21197-PRW
James D Martin                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0209-2                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 02, 2019
                                      Form ID: defyBK2                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 04, 2019.
db             +James D Martin,   42 Rowley Street,   Rochester, NY 14607-2617

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 04, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 2, 2019 at the address(es) listed below:
              Brian C. Buettner   on behalf of Debtor James D Martin brianbuett@aol.com
              Douglas J. Lustig   mms@dibblelaw.com, dra@dibblelaw.com;N236@ecfcbis.com;mjk@dibblelaw.com
                                                                                            TOTAL: 2




              Case 2-19-21197-PRW, Doc 11, Filed 12/04/19, Entered 12/05/19 00:55:05,
                          Description: Imaged Certificate of Notice, Page 1 of 2
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                                          Case No.: 2−19−21197−PRW
                                                                Chapter: 7
         James D Martin
                                                                SSN: xxx−xx−4721
                            Debtor(s)

                                     CASE OPENING DEFICIENCY
To the Debtor(s) and Debtor(s)' Attorney:

The following case opening deficiencies are noted and must be promptly corrected:

 • Information entered into ECF does not match the PDF.
   Please be advised that the Court will update ECF to match the PDF for the following items:
   − Estimated Assets
     If the PDF is incorrect, file an Amendment.
To e−file:
− Bankruptcy > Other > Amendment to Schedules and/or Statements Already Filed.
  [combine schedules into 1 pdf & attach first; the required cover sheet must be attached second]



The Clerk's office is available for additional questions and training at (585) 613−4200.


   Date: December 2, 2019                      Lisa Bertino Beaser, Clerk of the Bankruptcy Court
                                               By: J. Leidolph, Deputy Clerk
Form defyBK2/Doc 8
www.nywb.uscourts.gov




         Case 2-19-21197-PRW, Doc 11, Filed 12/04/19, Entered 12/05/19 00:55:05,
                     Description: Imaged Certificate of Notice, Page 2 of 2
